                 Case 19-12122-KG             Doc 115   Filed 10/01/19   Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


----------------------------------------------------x    Case No.: 19-12122 (KG)
In re:

        FOREVER 21, Inc. et al.,                         Chapter 11

                                           Debtors.      (Joint Administration Requested)
----------------------------------------------------x


                                       NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that 5060 Montclair Plaza Lane Owner, LLC, a Delaware limited

liability company (the “Landlord”) appearing through its counsel, Goodkin Law Group, APC,

requests that all notices given or required to be given and all papers served or required to be

served in this case, in accordance with Rules 2002(a)(2), (3), and (7), and 9007 of the

Bankruptcy Rules, and Sections 102(1), and 342(a), and 1109(b) of the Bankruptcy Code, be

given to and served upon the undersigned at the following address and telephone number:

                                            Michael A. Shakouri, Esq.
                                            Goodkin Law Group, APC
                                            1800 Century Park East, Suite 1860
                                            Los Angeles, California 90067
                                            Telephone: (310) 552-3322
                                            Facsimile: (310) 943-1589
                                            Email: mshakouri@goodkinlaw.com

PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleadings, request, complaint or demand, whether formal or informal, whether

written or oral and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex or otherwise:
               Case 19-12122-KG          Doc 115      Filed 10/01/19      Page 2 of 2




       (1) Which affect or seek to affect in any way any rights or interests of Landlords

with respect to (a) the Debtors; (b) property or proceeds thereof in which the Debtors may

claim an interest; (c) property or proceeds thereof in which Landlords claims an interest; (d)

property or proceeds thereof in possession, custody or control of Landlords which the

Debtors may seek to use; or

       (2) Which require or seek to require any act, delivery of any property, payment or

other conduct by Landlords.



PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not be

deemed or construed to be a waiver by the Appearing Party (1) to have final orders in matters

entered only after de novo review by a District Judge where a bankruptcy judge may not enter

final orders or judgments, (2) to trial by jury in any proceeding so triable in this or any case,

controversy, or proceeding related to this case, (3) to have the District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal, or (4) of any other

rights, claims, actions, defenses, setoffs, or recoupments to which the Appearing Party is or may

be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.


Dated: October 1, 2019                         By:     /s/ Michael A. Shakouri
                                                       Michael A. Shakouri (SBN 272698)
                                                       Goodkin Law Group, APC
                                                       1800 Century Park East
                                                       10th Floor
                                                       Los Angeles, CA 90067
                                                       Tel: (310) 552-3322
                                                       Fax: (310) 943-1589
                                                       Email: mshakouri@goodkinlaw.com
